Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 1/31/18.  As directed by the amendment, claims 3 and 21-24 have been amended and no claims have been added or canceled. Thus, claims 1-24 are pending in the application.
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12 and 20-24, drawn to a headgear assembly having an adjustment arrangement comprising a pair of interlocking rails that allow relative movement between first and second straps.
Group II, claims 13-17, drawn to headgear having an adjustment arrangement comprising a friction component to allow telescopic action between first and second strap portions.
Group III, claims 18-19, drawn to headgear having an adjustment arrangement comprising a deformable outer strap portion that allows telescoping action between the outer strap portion and an inner strap portion.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an adjustment mechanism in a headgear that allows for relative movement between two strap portions, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Barlow et al (2013/0220327). Barlow discloses a headgear comprising an adjustment mechanism that allows two strap portions to slide relative to one another for adjust the size of the headgear to fit a particular patient (Figs. 19-22 show multiple embodiments that would allow for the adjustment of the headgear; see also Figs. 5 and 7, adjustment mechanism 321).
4.	A telephone call was made to Curtiss Dosier on 4/16/21 and a telephone message was left to request an oral election to the above restriction requirement, but did not result in an election being made.


CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785